IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00261-CV

RICKY THOMAS LOVELL,
                                                            Appellant
v.

AMERISURE INSURANCE COMPANY,
                                                            Appellee



                           From the 18th District Court
                             Johnson County, Texas
                           Trial Court No. C201100578


                          MEMORANDUM OPINION


      On August 8, 2012, this Court sent appellant, Ricky Thomas Lovell, a letter

informing him that his notice of appeal in this matter contained several deficiencies and

appeared to be untimely. See TEX. R. APP. P. 25.1, 26.1. In response to our letter, Lovell

filed, on August 22, 2012, numerous documents, many of which are confusing and do

not appear to address the concerns expressed in our prior notice. But, among Lovell’s

documents is a June 4, 2012 letter from the trial judge, the Honorable John E. Neill,

wherein he explained that: “[T]he Court GRANTS Amerisure Insurance Company’s
Motion for Summary Judgment.            Mr. Fundis shall prepare the written order that

correctly reflects this ruling, and submit said order to the Court upon approval from the

Division of Workers[’] Compensation.”

       While awaiting a response from Lovell, the Clerk’s Record in this matter was

filed. And, though Lovell does not provide a cogent response to the concerns expressed

in our August 8, 2012 letter, we notice that the Clerk’s Record contains the trial court’s

signed “Final Judgment” granting appellee Amerisure Insurance Company’s motion for

summary judgment on July 24, 2012. See TEX. LABOR CODE ANN. § 410.258(a) (West

2006) (providing that a proposed judgment or settlement must be filed with the

Division of Workers’ Compensation “not later than the 30th day before the date on

which the court is scheduled to enter the judgment or approve the settlement”). Thus,

Lovell’s July 19, 2012 notice of appeal appears to have been filed prematurely. See TEX.

R. APP. P. 27.1(a) (“In a civil case, a prematurely filed notice of appeal is effective and

deemed filed on the day of, but after, the event that begins the period for perfecting the

appeal.”).

       Nevertheless, in his response, Lovell does not demonstrate that he served his

notice of appeal on all parties to the trial-court proceeding, despite being warned about

the deficiency in our August 8, 2012 letter. See id. at R. 25.1(e) (“The notice of appeal

must be served on all parties to the trial court’s final judgment or, in an interlocutory

appeal, on all parties to the trial court proceeding.”); see also id. at R. 9.5(a) (“At or before

the time of a document’s filing, the filing party must serve a copy on all parties to the

proceeding.”), (d) (“A document presented for filing must contain a proof of service in

Lovell v. Amerisure Insurance Company                                                     Page 2
the form of either an acknowledgement of service by the person served or a certificate

of service.”).

       As we noted in our August 8, 2012 letter, Lovell’s failure to file a compliant

notice of appeal within 21 days of our letter “will result in the dismissal of his appeal

without further notification for failure to comply with this order or notice from the

Clerk.” See id. at R. 42.3(c). Because Lovell’s notice of appeal still is not compliant with

Texas Rule of Appellate Procedure 25.1, we dismiss his appeal in this matter. 1 See id. at

R. 25.1(e), 42.3(c).




                                                       AL SCOGGINS
                                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 30, 2012
[CV06]




       1Lovell has also filed a request to proceed without payment of costs. Based on our disposition,
we dismiss this request as moot.

Lovell v. Amerisure Insurance Company                                                          Page 3